PER CURIAM.
This is a consolidated attorney disciplinary proceeding against Alan B. Oppenheimer in which the referee’s report is not contested. We have jurisdiction. Art. V, § 15, Fla. Const.
Respondent submitted unconditional guilty pleas to the eleven counts against him. The referee found respondent guilty of thirty-seven violations of the Disciplinary Rules of The Florida Bar Code of Professional Responsibility and three violations of the Integration Rule of The Florida Bar. Noting that respondent had previously received a private reprimand and was under suspension for non-payment of bar dues, the referee recommended that respondent be disbarred without leave to reapply for three years.
We adopt the referee’s findings "and hold that the cumulative nature of respondent’s misconduct and his prior disciplinary history justify the recommended discipline.
Accordingly, respondent is hereby disbarred from the practice of law in the state of Florida without leave to reapply for three years, effective immediately.
Respondent shall pay the costs of these proceedings in the amount of $2,828.70.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.